Exhibit 10(iii)A

SEVERANCE AGREEMENT

 

AGREEMENT made this 11th day of February 2014 (the “Effective Date”), by and
between Drew Industries Incorporated, a Delaware corporation (collectively,
including its subsidiaries and affiliates, referred to as “Drew”) and Robert A.
Kuhns (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Drew and the Executive have agreed on certain salary and benefits to be
provided to the Executive if his employment with Drew is terminated as provided
herein,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:

 

1.            Payment on Termination.

 

1.1     In the event that after the Effective Date and prior to December 31,
2016 (i) Drew terminates the Executive’s employment by Drew without Cause, or
(ii) the Executive’s salary as of the Effective Date is reduced or adversely
modified in any material respect as a result of an involuntary diminution of his
title, status or responsibilities, other than (x) for Cause or (y) in accordance
with a salary reduction made applicable to all “named executive officers”
disclosed in Drew’s Proxy Statement or (iii) without the Executive’s voluntary
written consent, the Executive’s employment location is transferred to a site
more than twenty five (25) miles from Drew’s executive office in Elkhart, IN
(“Relocation”), and the Executive elects to terminate his employment as a result
of such Relocation and continues his employment until the Relocation, in any of
such events Drew shall pay and provide to the Executive the following salary and
benefits:

 

1.1.1     An amount equal to the greater of the annual salary paid to the
Executive as of (i) the Effective Date or (ii) the date the termination of
employment is effective (the “Termination Date”); and

 

1.1.2     All benefits and perquisites provided to the Executive as of the first
day of the year in which the Termination Date occurs, excluding stock options or
deferred stock awards.

 

1.1.3     For purposes of this Agreement, the term “Cause” shall have the
meaning ascribed to it in the standard agreement with respect to stock-based
awards granted pursuant to the Drew Industries Incorporated Equity Award and
Incentive Plan, as Amended and Restated.

 

1.2     Payment of salary and provision of benefits shall be made for a period
of twelve (12) months commencing with the first day of the month following the
month in which the Termination Date occurs, in accordance with the customary
payroll and benefits practices of Drew.

 

1.3     All stock-based awards granted to the Executive, other than awards
granted under a long-term incentive plan, which have not vested as of the
Termination Date shall immediately vest and become exercisable pursuant to the
terms thereof; provided, however, that the Compensation Committee may, in its
discretion, accelerate awards granted under a long-term incentive plan.

 

 
 

--------------------------------------------------------------------------------

 

 

1.4     In the event that applicable laws or regulations prohibit Drew from
providing any of the foregoing benefits, or result in penalties or excess tax
imposed on Drew, Drew may withhold same and will pay the Executive in lieu
thereof an amount equal to the cost incurred by the Executive to replace the
benefits withheld.

 

1.5     Drew’s obligation to provide, and the Executive’s right to receive, any
of the salary and benefits described in this Section are conditioned on and are
in consideration for (i) the Executive’s release of any claims he may have
against Drew in connection with his employment or otherwise; and (ii) the
Executive’s continued compliance with all obligations he may have to Drew.

 

1.6     All payments made by Drew to the Executive under this Agreement shall be
net of any applicable taxes (local, state, federal or otherwise) or other
required or voluntary withholding or deductions.

 

1.7     The Executive shall not be required to mitigate the amount of any
payment or benefit provided under this Agreement by seeking other employment or
otherwise; nor shall the amount of any payment or benefit provided for under
this Agreement be reduced by any compensation earned by the Executive as a
result of employment by another employer or by any other benefits received by
the Executive from another employer.

 

1.8     In the event of the death of the Executive while he is employed by Drew
after the Effective Date and prior to December 31, 2016, Drew shall continue to
pay and provide to the beneficiary or heir of the Executive the salary and
benefits which the Executive would have been entitled to receive hereunder for
the period of twelve (12) months from the date of death.

 

2.            Compliance.

 

2.1     Drew and the Executive intend that the provisions of this Agreement
shall comply in all respects with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
notwithstanding anything in this Agreement to the contrary, all elections to
defer, distributions, and all other aspects of this Agreement, shall be made in
compliance with Section 409A of the Code and any regulations or other guidance
thereunder. To the extent required, this Agreement will be revised and amended
in order to comply with the provisions of Section 409A of the Code, as amended
from time to time, and any regulations or guidance thereunder as described in
Notice 2008-13 or other guidance thereunder.

 

2.1.1     For the purpose of any post-separation payment or benefit subject to
Code Section 409A, any reference to termination of the Executive’ services with
the Company or any derivation thereof, shall mean “separation from service” as
such term is defined under Code 409A.

 

2.1.2     Payments under the Agreement in respect of the Executive’s separation
from service are designated as separate payments for all purposes under Code
Section 409A and the regulations thereunder.

 

2.2     In no event shall the Executive receive any awards which are deemed to
be deferred compensation under the provisions of Section 409A of the Code,
unless all aspects of such awards meet the requirements of Section 409A of the
Code.

 

2.3     All salary and benefits, in whatever form, payable pursuant to this
Agreement shall be subject in all respects to the terms, provisions and
conditions of the Drew Industries Incorporated Equity Award and Incentive Plan,
as Amended and Restated, as amended from time to time.

 

 
-2-

--------------------------------------------------------------------------------

 

 

3.            Non-Competition.     While he is employed by Drew, and for a
period of two (2) years from the Termination Date (the “Restricted Period”), the
Executive will not, directly or indirectly, undertake or perform services in or
for, or render services to, participate in, or have financial interest in, or
engage in, any business competitive to that of the business of Drew or solicit
for employment or employ any employee of Drew. For purposes hereof, a business
shall be deemed competitive if it is conducted in any geographic or market area
in which Drew is engaged in business during the Restricted Period and involves
the development, design, manufacture, marketing, packaging, sale, use in
production or otherwise, or distribution of any products developed, designed,
manufactured, sold or distributed, or the offering of any services offered, by
Drew, whether on the date hereof or as of the Termination Date including, but
not limited to, products for the manufactured housing (including park and office
models), modular housing, recreational vehicle, truck caps, buses, and boat and
other specialty utility trailer industries; and the Executive will be deemed
directly or indirectly to engage in such business if the Executive, or any
member of his immediate family participates in such business, or in any entity
engaged in or which owns such business, as an officer, director, employee,
consultant, partner, individual proprietor, manager or as an investor who has
made any loans, contributed to capital stock or purchased any stock; the
Executive will not, at any time, utilize any trade names or corporate names used
by Drew, or any derivatives of such names, in any business competitive to that
of the business of Drew, nor any patent, trademark, trade name, service mark,
logo, copyright or similar intellectual property, whether or not registered, of
any of Drew. The foregoing, however, shall not be deemed to prevent the
Executive from investing in securities if such class of securities in which the
investment is made is listed on a national securities exchange or is of a
company registered under Section 12(g) of the Securities Act of 1934 and, if the
company in which such investment is made competes with any of Drew, such
investment represents less than one (1%) per cent of the outstanding securities
of such class.

 

4.            Notices.

 

4.1     All notices and other communications hereunder shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, telegram, facsimile or other standard form of
telecommunication, or by registered or certified post-paid mail, return receipt
requested, and addressed as follows, or to such other address as any party may
notify the other in accordance with the provisions hereof:

 

 

To Drew:

Drew Industries Incorporated
3501 County Road 6 East
Elkhart, IN 46514
Attention: CEO

Telephone: (574) 535-1125

 

 

 

To the Executive:

Robert A. Kuhns

{address}

 

5.            Additional Provisions.

 

5.1     This Agreement does not constitute a contract of employment or impose on
Drew or the Executive any obligation to continue the Executive’s employment.

 

5.2     This Agreement shall inure to the benefit of and be binding upon Drew,
its successors and assigns, and the Executive, his heirs, executors,
administrators and legal representatives.

 

 
-3-

--------------------------------------------------------------------------------

 

 

5.3     This Agreement shall not be terminated, voluntarily or involuntarily, by
the liquidation or dissolution of Drew or by the merger or consolidation of Drew
with or into another corporation.

 

5.4     Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law. If any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision,
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.

 

5.5     This Agreement shall be governed by the internal laws of the State of
Indiana without giving effect to principles of conflicts of law. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court located in South Bend, Indiana over any suit, action or
proceeding arising out of or relating to this Agreement, or in the absence of
the minimum jurisdictional amount, the highest court of general jurisdiction of
the State of Indiana located in Elkhart, Indiana. Each party hereby irrevocably
waives to the fullest extent permitted by law, (i) the right to a trial by jury;
(ii) any objection that they may now or hereafter have to the venue of any such
suit, action or proceeding brought in any such court; or (iii) any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Final judgment in any suit, action or proceeding brought in any such court shall
be conclusive and binding upon each party duly served with process therein and
may be enforced in the courts of the jurisdiction of which either party or any
of their property is subject, by a suit upon such judgment.

 

5.6     This Agreement may be executed in one or more counterparts, each of
which shall be an original, but all of which shall be deemed to be one and the
same instrument.

 

5.7     In the event of any proceeding involving a claim or dispute arising
under this Agreement, the prevailing party (by motion, on the merits, or
otherwise) shall be entitled to recover, in addition to any remedy awarded in
such proceeding, all costs and expenses, including actual attorneys fees,
incurred by the prevailing party in such proceeding.

 

5.8     The headings of this Agreement are for the convenience of reference only
and shall not affect in any manner any of the terms and conditions hereof.

 

 

IN WITNESS. WHEREOF, Drew has caused these presents to be signed by its duly
authorized officer, and the Executive has hereunto set his hand the day and year
first above written.

 

 

DREW INDUSTRIES INCORPORATED

                    By: /s/ Jason D. Lippert     Chief Executive Officer        
             

/s/ Robert A. Kuhns

 

 

-4-